Citation Nr: 1120291	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for right eye injury residuals.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from April 1943 to April 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Denver, Colorado, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right eye injury residuals.  In April 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  

The issue of service connection for a chronic right eye disorder to include shell fragment wound residuals is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In December 1947, the RO denied service connection for right eye injury residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 1947.  The Veteran did not submit a notice of disagreement with the adverse decision.  

2.  The documentation submitted since the December 1947 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim when considered with previous evidence of record.  


CONCLUSION OF LAW

The December 1947 rating decision denying service connection for right eye injury residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right eye injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for right eye injury residuals.  Therefore, the Board concludes that a discussion of the VA's duty to notify and assist is not necessary.  

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

I.  Prior RO Decisions

In October 1946 and December 1947, the RO denied service connection for right eye injury residuals as the claimed disability was not shown to be manifested by "any residual disability."  The Veteran was informed in writing of the adverse decision and his appellate rights in December 1947.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decisions may be briefly summarized.  The Veteran's service treatment records reflect that the Veteran was struck by "pieces of metal from an exploding blank cartridge which was in a trash fire which he was tending."  Army clinical documentation dated in October 1943 notes that the Veteran sustained a moderately severe penetrating right eye orbit wound with a corneal abrasion and a metallic foreign body in the inferior nasal aspect of the orbit.  Treating military medical personnel noted that "no attempt to remove [the foreign body] identified by X-ray" was undertaken.  The report of the Veteran's April 1946 physical examination for service separation notes the Veteran's October 1943 right eye injury.  The examiner commented in the box for "Eye abnormalities" that there were "no findings."  In a June 1947 written statement, the Veteran conveyed that he had "considerable trouble with" his right eye.  

II. New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the December 1947 RO decision denying service connection for right eye injury residuals consists of photocopies of the Veteran's service treatment records; VA clinical documentation; the transcript of the April 2011 hearing before the undersigned Acting Veterans Law Judge sitting at the RO; and written statements from the Veteran.  

Specifically, a November 2009 VA ophthalmological evaluation notes that the Veteran exhibited a faint right eye nasal peripheral cornea scar "likely due to old trauma."  At the April 2011 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that he was underwent inservice surgery to remove his right eye traumatic scarring and experienced chronic right eye injury residuals.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he underwent inservice right eye surgery after his inservice right eye wound and suffers from chronic right eye impairment.  The Board finds that the Veteran's testimony is credible.  The November 2009 VA ophthalmological evaluation notes that the Veteran exhibited a right corneal traumatic scar residual.  The VA evaluation and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right eye injury residuals is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for right eye injury residuals is granted.  

REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for a chronic right eye disorder to include shell fragment wound residuals is to be determined following a de novo review of the entire record.  

The Veteran asserts that he sustained chronic right eye shell fragment wound residuals when he was struck in the eye by an exploding shell.  His service treatment records reflect that he sustained a penetrating right eye shell fragment wound in October 1943 when a blank shell exploded near him.  The Veteran denied seeking post-service treatment for his right eye shell fragment wound residuals.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a VA ophthalmological examination for compensation purposes to ascertain the nature and etiology of his chronic right eye disability, if any.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Since the claims file is being returned it should be updated to include any VA treatment records compiled since January 18, 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all relevant VA clinical documentation not currently of record including that provided after January 18, 2011.  If no additional records exist, such fact should be noted in the claims folder.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Then schedule the Veteran for a VA ophthalmological examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran has a current right eye disability; then should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic right eye disability had its onset during active service; is etiologically related to the Veteran's inservice right eye shell fragment wound; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's credible reports of post-service right eye impairment and continuity of symptoms since discharge from service.  

3.  Then adjudicate the issue of the Veteran's entitlement to service connection for a chronic right eye disorder to include shell fragment wound residuals on a de novo basis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


